                 IN THE UNITED STATES DISTRICT COURT
                                                                               F
                     FOR THE DISTRICT OF MONTANA                                  DEC O9 2019
                          MISSOULA DIVISION                                  Cler!<, U.S District Court
                                                                               D1stnct Of Montana
                                                                                    Missoula

NATIONAL CASUALTY                                    CV 19-176-M-DLC
COMPANY,

                      Plaintiff,
                                                            ORDER
 vs.

 APEC, INC.; SCHWARZ
 ARCHITECTURE & ENGINEERING,
 INC.; JEFFREY S. GALLATIN, an
 individual; and GALLATIN
 CONSTRUCTION, INC.,

                      Defendant.

       Before the Court is the Motion for Admission of Linda Wendell Hsu Pro

Hae Vice. (Doc. 3.) Ms. Hsu's application appears to be in order.

       Accordingly, IT IS ORDERED that the motion (Doc. 3) is GRANTED on

the condition that Ms. Hsu shall do her own work. This means that she must ( 1) do

her own writing, (2) sign her own pleadings, motions, and briefs, and (3) appear

and participate personally. Counsel shall take steps to register in the Court's

electronic filing system ("CM-ECF"). Further information is available on the

Court's website, www.mtd.uscourts.gov, or from the Clerk's Office.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Hsu, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 'i-1-k day of December,




                                       Dana L. Christensen, Chief Judge
                                       United States District Court
